
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1168
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 3, 2009
			 Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend chapter 42 of title 38, United
		  States Code, to provide certain veterans with employment training
		  assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Retraining Act of
			 2009.
		2.Employment
			 training assistance
			(a)In
			 GeneralChapter
			 42 of title 38, United States Code, is amended by adding at the
			 end the following new section:
				
					4216.Employment
				Training Assistance for Unemployed Veterans.
						(a)Monthly training
				assistance allowanceSubject
				to the availability of appropriations for such purpose, the Secretary of Labor
				may pay to each covered veteran a monthly training assistance allowance under
				this section for each month that a covered veteran is enrolled in an employment
				and training program that teaches a skill in demand, as determined by the
				Secretary.
						(b)AmountThe amount of the training assistance
				allowance under this section is the amount equal to the monthly amount of the
				basic allowance for housing payable under
				section
				403 of title 37 for a member of the Armed Forces with
				dependents in pay grade E–5 residing in the military housing area that
				encompasses all or the majority portion of the ZIP code area in which the
				veteran resides.
						(c)DurationA covered veteran may receive training
				assistance under this section for not more than six months during each 10-year
				period beginning on the date in which the covered veteran first receives
				training allowance under this section.
						(d)Moving
				stipendSubject to the
				availability of appropriations for such purpose, in addition to the training
				assistance allowance payable under subsection (a), the Secretary may reimburse
				each covered veteran, in an amount not to exceed $5,000, for moving expenses
				related to the veteran’s receipt of training for which an allowance is paid
				under this section.
						(e)Covered veteran
				definedIn this section, the term covered veteran
				means a veteran who is—
							(1)unemployed for a
				period of not less than four consecutive months at the time of applying for
				training assistance under this section;
							(2)able to successfully complete the
				employment and training program described in subsection (a), as determined by
				the Secretary; and
							(3)except as provided under this section,
				ineligible for education or training assistance under this title.
							(f)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $100,000,000 for each fiscal
				year.
						.
			(b)Clerical
			 AmendmentThe table of
			 sections at the beginning of
			 chapter 42 of title 38,
			 United States Code, is amended by adding at the end the following new
			 item:
				
					
						4216. Employment training assistance for
				unemployed
				veterans.
					
					.
			(c)Effective
			 dateSection 4216 of title 38, United
			 States Code, as added by subsection (a), shall apply with respect to months
			 beginning on or after the first day of fiscal year 2011.
			
	
		
			Passed the House of
			 Representatives November 2, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
